The appellant was convicted in the District Court of Upshur County for unlawfully selling intoxicating liquor, and his punishment assessed at three years in the penitentiary.
The record discloses that the appellant was charged by indictment with unlawfully selling to Henry Mings intoxicating liquor on or about the 15th day of April, 1925; that said indictment was returned into court and filed on May 16, 1925; and that the appellant was tried and convicted on October 6, 1925. The record further discloses that when this case was called for trial, the appellant announced ready, and after the state had introduced the prosecuting witness, Mings, and he had testified in behalf of the state to the effect that he purchased from the appellant on the 15th day of April, 1925, a quart of corn whiskey, paying him $2.50 for same, then the appellant sought to withdraw his announcement of ready for trial and have his case postponed or continued for the want of the testimony of one Berry Winn, by whom, it is alleged in said application, he expected to prove that a negro brought the whiskey in question to the back end of the drug store where the prosecuting witness said he received same. The application shows upon its face that said witness had never been subpœnæd up to the time when the appellant sought to withdraw his announcement and continue the case, but the appellant seeks to overcome his lack of diligence in this respect by alleging that there were three other cases pending against him for alleged sales of intoxicating liquor in the back end of said drug store to the prosecuting witness, Mings, and one W. B. Winn, and that he did not know, until after he heard the prosecuting witness' testimony what particular set of facts the state would rely upon for a conviction. Aside from the fact that said application does not show any diligence to obtain the testimony of the absent witness, there is nothing in the application showing that the appellant used any diligence to ascertain what state of facts or transaction the state *Page 94 
was relying upon for a conviction, from the date on which the indictment was returned to the time of the trial. There is no error shown in the refusal of the court to grant the application for a postponement or continuance.
Bill of exception No. 7 complains of the action of the court in refusing to grant appellant's motion for a new trial on the ground of newly discovered evidence, and raises the same question as bill No. 1 relative to the desired testimony of the witness, Berry Winn, and what we have stated with reference to said bill No. 1 applies fully to bill No. 7.
In bills of exception Nos. 2 and 3 the appellant complains of certain paragraphs of the court's charge to the jury, which objections were raised for the first time in the motion for a new trial. These objections came entirely too late, and in order to be considered by this court they should have been presented to the trial court before his charge was read to the jury. Art. 666, 1925 Cow. C. P., states: "All objections to the charge and to the refusal or modification of special charges, shall be made at the time of the trial." This has been the law since the Acts of the Legislature of 1913.
In bill of exception No. 4 complaint is made to the action of the court in permitting the District Attorney, on cross-examination, to ask the appellant if he were not indicted with one Hale in another and separate case, and in permitting the District Attorney to have the Sheriff testify, over appellant's objection, that he had delivered Charley Flowers to the penitentiary agent, and that he was sent to the penitentiary for making whiskey. This bill, as presented, shows no error. If the appellant had been charged with a felony in another indictment, it was proper for the state to ask him about it on cross-examination for the purpose of affecting his credibility as a witness before the jury; and the objection raised to the Sheriff's testimony that Charley Flowers, the man from whom the appellant stated he obtained the whiskey in question for the prosecuting witness, Mings, was in the penitentiary, because said testimony was not the best evidence obtainable, is not tenable. We know of no evidence that would be better than the testimony of the Sheriff himself to the effect that he delivered said witness to the penitentiary authorities and that he was in the penitentiary at the time of the trial, if the Sheriff knew it was a fact, as the bill indicates.
Bill No. 5 complains of the failure of the court to charge the jury on circumstantial evidence. This record does not disclose any error in this respect. The witness, Mings, testified positively *Page 95 
to having purchased the whiskey in question from the appellant, paying him $2.50 therefor. These facts do not call for a charge on circumstantial evidence.
Bill No. 6 complains of the remarks used in the closing argument of the District Attorney to the jury. This bill, as presented, shows no error.
Bills Nos. 8 and 9 complain of the action of the court in sustaining the state's objection to appellant's question propounded to the prosecuting witness, Mings, as to his being before the grand jury, but the bills, as presented, fail to show what the answers of said witness would have been, and therefore this court is unable to determine whether or not said proposed testimony was admissible. See Branch's Ann. P. C., p. 136, paragraph 4, citing Massey v. State, 1 Tex.Crim. App. 569; Luttrell v. State, 14 Tex.Crim. App. 152; Porter v. State, 60 Tex.Crim. Rep., 132 S.W. 939; Fletcher v. State,153 S.W. 1135, and many other authorities there collated. Also see Punchard v. State, 240 S.W. 939.
After a careful examination of the entire record, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion by the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.